Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 and 16 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed June 3, 2021. 

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. The applicant argues that provisional application No. 62/300,600, filed February 26, 2016 (hereinafter referred to as provisional Mansour) does not teach the features disclosed in US 20190046161 A1, with PCT application filed August 24, 2018 (hereinafter referred to as document Mansour), thereby having the examiner fail to establish a prima facie case of obviousness, and the applicant is incorrect. The relied on paragraphs [0100] and [0133] from document Mansour are clearly equated in the provisional Mansour to teach the features not taught in Bercoff in claim 1 (see pg. 7, lines 14-19 – “This random phase spreads the spectrum of the echoes from off-focus objects, thereby suppressing those objects and eliminating their effect from Doppler signal parameter estimates. In contrast, the linear sweep of transmit angles used in conventional plane-wave imaging results in off-focus scatterers producing slow-time signals with frequencies that depend on their lateral position. These off-focus tones make compounding necessary to suppress them.”; see pg. 11, lines 26-28 – “Clutter filtering can be defined in the context of beamforming as the suppression of signals from scatterers that are outside the resolution cell…”). The motivation from document Mansour is also equated in the provisional Mansour (see pg. 12, lines 22-23 – “…eliminate the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff et al: "Ultrafast Compound Doppler Imaging: Providing Full Blood Flow Characterization", IEEE Transactions on Ultrasonics Ferroelectrics and Frequency Control, IEEE, US, vol. 58, no. 1, pages 134- 147, 2011-01-01, hereinafter referred to as Bercoff, in view of Mansour et al. (US 20190046161 A1, published February 14, 2019 with a priority date of February 26, 2016), hereinafter referred to as Mansour. 
ing claim 1, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 - ultrafast compound Doppler imaging of thyroid and artery, respectively), the sample comprising diffusors of blood vessels (backscattered echoes of blood vessels) and solid tissue (backscattered echoes of tissue), the method comprising: An imaging step comprising the following operations: 
An emitting operation in which unfocused ultrasound waves in a region of interest are emitted during a time interval, the ratio of the number of unfocused ultrasound waves over the time interval being superior or equal to 100 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 - "To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz..."), 
A collecting operation in which retroreflected waves from the diffusors of the region of interest are collected (pg. 137, col. 2, para. 1, line 16 - "Signals received by the system were sampled at 20 MHz."), and 
An image formation operation in which different observations of the region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread function associating a blood flow signal to each location of the region of interest (see Fig. 2(c) - “Experimental 2-D PSFs of...ultrafast compound (with 9 angles)..." ),
The blood flow signal comprising a first contribution representative of the diffusors of blood vessels within the location (blood flow signal), 
A second contribution representative of tissue diffusors (tissue echoes), and 
A third contribution representative of blood diffusors outside of the location, wherein the second and third contribution are undesired (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 - “The lateral resolution is assessed by measuring the width of the PSF at the -6-dB level. The axial resolution corresponds to the dimension of the PSF at the -
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11-12 - "...the ultrafast plane wave compounding sequence is able to acquire 176 frames..."), 
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 - "A wall filter is applied to this raw signal to extract the blood flow signal..."), and
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 - "...flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the conventional approach, leading to true 2-D real-time Doppler flow imaging."), the estimating step comprising the following operations: 
Calculating an estimate of the component of a blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 - "The sequence is repeated...to be able to perform wall filtering and flow velocity estimation."). 
Bercoff does not explicitly teach an estimating step of applying a statistical analysis on the observations of each set to discriminate the first contribution and the third contribution. 
Whereas, Mansour, in the same field of endeavor, teaches an estimating step of applying a statistical analysis on the observations of each set to discriminate the first contribution and the third contribution (see pg. 14, col. 1, para. 0133 — “...the slow-time Doppler signal of the off-focus or out-ofcell clutter objects to have random phase, while keeping the phase of in-focus or in-cell objects (blood Doppler signal) intact. As a result, the Doppler spectra of the out-of-cell objects is spread throughout the entire frequency spectrum, and is thus suppressed...”; see pg. 10, col. 2, para. 0100 — “If a single blood scatterer                         
                            20
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            10
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                512
                                            
                                        
                                    
                                    =
                                    27
                                     
                                    d
                                    B
                                
                            
                        
                     suppression.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for imaging a biological sample, as disclosed in Bercoff, by including to the method applying a statistical analysis on the observations of each set to discriminate the blood Doppler signal and the blood scatterers outside of the resolution cell, as disclosed in Mansour. One of ordinary skill in the art would have been motivated to make this modification in order to obtain high spatial resolution and high unaliased Doppler frequencies simultaneously to produce high-resolution frames, as taught in Mansour (see pg. 14, col. 1, para. 0133).
Furthermore, regarding claim 3, Bercoff further teaches a method for imaging a biological sample wherein the ratio of the number of unfocused ultrasound waves over the time interval is superior or equal to 500 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 - "To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz...").
Furthermore, regarding claim 6, Bercoff further teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using an array of ultrasound transducers, the array of ultrasound transducers being one of a one-dimensional array (see pg. 137, col. 2, para. 1, line 4 - "The probe used is a standard linear probe..."), a two-dimensional array, OR a sparse array. 
Furthermore, regarding claim 11, Bercoff further teaches a method for imaging a biological sample wherein the integer M is superior or equal to 20 (see pg. 140, col. 2, para. 1, lines 11-12 - "...the ultrafast plane wave compounding sequence is able to acquire 176 frames..."). 

The motivation for claim 3, 6, 11, and 13 was shown previously in claim 1. 
Regarding claim 14, Bercoff teaches an imaging device (see pg. 137, col. 2, para. 1, line 3 - ".,.using the Aixplorer ultrasound system...") for imaging a biological sample, the sample (see Fig. 7 and 9 - ultrafast compound Doppler imaging of thyroid and artery, respectively) comprising diffusors of blood vessels (backscattered echoes of blood vessels) and solid tissue (backscattered echoes of tissue), 
The imaging device comprising an ultrasound imager adapted to carry out an imaging step comprising the following operations: 
An emitting operation in which unfocused ultrasound waves in the region of interest are emitted during a time interval, the ratio of the number of unfocused ultrasound waves over the time interval being superior or equal to 100 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 - "To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz..."), 
A collecting operation in which retroreflected waves from the diffusors of the given region of interest are collected (pg. 137, col. 2, para. 1, line 16 - "Signals received by the system were sampled at 20 MHz."), and 
An image formation operation in which different observations of the region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread 
The blood flow signal comprising a first contribution representative of the diffusors of blood vessels within the location (flow signal), 
A second contribution representative of tissue diffusors (tissue echoes), and 
A third contribution representative of blood diffusors outside of the location, wherein the second and third contribution are undesired (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 - “The lateral resolution is assessed by measuring the width of the PSF at the -6-dB level. The axial resolution corresponds to the dimension of the PSF at the -6-dB level in the axial (depth) direction." This is done to exclude the blood diffusors outside of the location.), 
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11-12 - "...the ultrafast plane wave compounding sequence is able to acquire 176 frames..."), 
The imaging device further comprising a calculator (see Fig. 6 - "computed by reducing the number of frames to calculate the ultrafast Doppler image...") adapted to carry out: 
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 - "A wall filter is applied to this raw signal to extract the blood flow signal..."), and 
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 - "...flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the 
Calculating an estimate of the component of a component of the blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 - "The sequence is repeated...to be able to perform wall filtering and flow velocity estimation."). 
Whereas, Mansour, in the same field of endeavor, teaches applying a statistical analysis on each observation set to discriminate the first contribution and the third contribution (see pg. 14, col. 1, para. 0133 — “...the slow-time Doppler signal of the off-focus or out-of-cell clutter objects to have random phase, while keeping the phase of infocus or in-cell objects (blood Doppler signal) intact. As a result, the Doppler spectra of the out-of-cell objects is spread throughout the entire frequency spectrum, and is thus suppressed...”; see pg. 10, col. 2, para. 0100 — “If a single blood scatterer exists outside a particular resolution cell, i.e. representing beamforming clutter, then theoretically the spread-spectrum suppression of that single scatterer due to 512 random tilt angles is                         
                            20
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            10
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                512
                                            
                                        
                                    
                                    =
                                    27
                                     
                                    d
                                    B
                                
                            
                        
                     suppression.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging device for imaging a biological sample, as disclosed in Bercoff, by having the imaging device include applying a statistical analysis on the observations of each set to discriminate the blood Doppler signal and the blood scatterers outside of the resolution cell, as disclosed in Mansour. One of ordinary skill in the art would have been motivated to make this modification in order to obtain high spatial resolution and high unaliased Doppler frequencies simultaneously to produce high-resolution frames, as taught in Mansour (see pg. 14, col. 1, para. 0133).
Regarding claim 16, Bercoff teaches a non-transitory computer readable medium encoded with instructions executable by a computer for controlling an ultrasound imager to carry out imaging (see pg. 145, col. 2, para. 5, lines 7-15 - “Ultrafast data are stored in a digital memory and transferred at 3.5 
An emitting operation in which unfocused ultrasound waves in the region of interest are emitted during a time interval, the ratio of the number of unfocused ultrasound waves over the time interval being superior or equal to 100 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 - "To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz..."), 
A collecting operation in which retroreflected waves from the diffusors of the given region of interest are collected (pg. 137, col. 2, para. 1, line 16 - "Signals received by the system were sampled at 20 MHz."), and 
An image formation operation in which different observations of a region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread function associating a signal to each location of the region of interest (see Fig. 2(c) - "Experimental 2-D PSFs of...ultrafast compound (with 9 angles)..." ), 
The signal comprising a first contribution representative of the diffusors of blood vessels within the location (flow signal), 
A second contribution representative of the tissue diffusors (tissue echoes), and 
A third contribution representative of blood signal associated to blood diffusors outside of the location, the second and third contribution being undesired (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 - “The lateral resolution is assessed by measuring 
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11-12 - "...the ultrafast plane wave compounding sequence is able to acquire 176 frames..."), 
The imaging device further comprising a calculator controlled by the instructions encoded on the nontransitory computer readable medium (see Fig. 6 - "...computed by reducing the number of frames to calculate the ultrafast Doppler image...") to carry out: 
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 - "A wall filter is applied to this raw signal to extract the blood flow signal..."), and 
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 - "...flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the conventional approach, leading to true 2-D real-time Doppler flow imaging."), the estimating step comprising the following operations: 
Calculating an estimate of the component of the blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 - "The sequence is repeated...to be able to perform wall filtering and flow velocity estimation.").
Whereas, Mansour, in the same field of endeavor, teaches applying a statistical analysis on each observation set to discriminate the first contribution and the third contribution (see pg. 14, col. 1, para. 0133 — “...the slow-time Doppler signal of the off-focus or out-of-cell clutter objects to have random phase, while keeping the phase of infocus or in-cell objects (blood Doppler signal) intact. As a result, the                         
                            20
                            
                                
                                    
                                        
                                            log
                                        
                                        
                                            10
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                512
                                            
                                        
                                    
                                    =
                                    27
                                     
                                    d
                                    B
                                
                            
                        
                     suppression.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer instructions for imaging a biological sample, as disclosed in Bercoff, by including to the computer instructions applying a statistical analysis on the observations of each set to discriminate the blood Doppler signal and the blood scatterers outside of the resolution cell, as disclosed in Mansour. One of ordinary skill in the art would have been motivated to make this modification in order to obtain high spatial resolution and high unaliased Doppler frequencies simultaneously to produce high-resolution frames, as taught in Mansour (see pg. 14, col. 1, para. 0133).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Mansour, as applied to claim 1 above, and in further view of Christiansen et al. (US 20160206285 Al, published July 21, 2016 with a priority date of January 19, 2015), hereinafter referred to as Christiansen. 
Regarding claim 2, Bercoff in view of Mansour teaches all of the elements as disclosed in claim 1 above. 
Bercoff in view of Mansour does not explicitly teach wherein the emitting and collecting operations are carried out by using a row-column array of ultrasound transducers. 
Whereas, Christiansen, in the same field of endeavor, teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using a row-column array of ultrasound transducers (see Fig. 3; see Abstract, lines 2-10 - "The 2-D transducer array includes a first 1- D array of one or more rows of transducing elements configured to produce first ultrasound data. The 2- D transducer array further includes a second 1-D array of one or more columns of transducing elements 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed in Bercoff in view of Mansour, by using a row-column addressed 2-D ultrasound transducer array, as disclosed in Christiansen. One of ordinary skill in the art would have been motivated to make this modification in order to apply estimating the 3-D velocity vector to a blood vessel without decreasing the frame rate or image quality, as taught in Christiansen (see pg. 4, col. 2, para. 0049, lines 10-17). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Mansour, as applied to claim 1 above, and in further view of Jensen (US 20050043622 Al, published February 24, 2005 with a priority date of October 1, 2002), hereinafter referred to as Jensen. 
Regarding claim 4, Bercoff in view of Mansour teaches all of the elements as disclosed in claim 1 above. 
Bercoff in view of Mansour does not explicitly teach wherein the number of observations is the same for each set of observations. 
Whereas, Jensen, in the same field of endeavor, teaches wherein the number of observations is the same for each set of observations (see Fig. 3; see pg. 3, col. 1, para. 0035, lines 1-6 - "...shows the creation of 3 high-resolution images using two emissions per image. The transmit sequence is illustrated in the top left part of the figure. In the right side of the figure the B-mode images of the created point-spread-functions are given. It can be clearly seen that they have different geometries."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed in Bercoff in view of Mansour, by using the same number of ultrasound emissions for each image, as disclosed in 
Furthermore, regarding claim 5, Jensen further teaches wherein the number of observations is equal to 2 (see Fig. 5; see pg. 3, col. 2, para. 0043, lines 1-8 - "...estimating the cross-correlation function. Only a single RF line (along the same direction) from consecutive high-resolution images is shown. Two adjacent RF lines have decreased correlation due to motion artifacts caused by different transmit sequences. The same transmit sequence is used for RF lines that are separated by N-l emissions. The RF lines are divided into segments and the segments from the same depth are cross-correlated."). 
The motivation for claim 5 was shown previously in claim 4.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Mansour, as applied to claim 1 above, and in further view of Sato et al. (US 20060042389 Al, published March 2, 2006 with a priority of October 8, 2003), hereinafter referred to as Sato. 
Regarding claim 7, Bercoff in view of Mansour teaches all of the elements as disclosed in claim 1 above. 
Bercoff in view of Mansour does not explicitly teach wherein the emitting and collecting operations are carried out by using two orthogonal arrays of ultrasound transducers. 
Whereas, Sato, in the same field of endeavor, teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using two orthogonal arrays of ultrasound transducers (see Fig. 1B — transducer element array A is perpendicular to transducer element array B, and the arrays are positioned to view a blood vessel 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed in Bercoff 
Furthermore, regarding claim 12, Sato further teaches wherein the emitting and collecting operations are carried out by using an array of ultrasound transducers adapted to electronically focus in reception along two preferential directions (see Fig. 2; see Fig. 8A-8C; see pg. 4, col. 1, para. 0063, lines 9-14 - "The ultrasonic pulses of the transducer element arrays A, B are reflected in an organ (or a blood vessel or the like), in which the information inside the living body 13 is desired to be obtained, respectively and received by the transducer element arrays A, B and passed through the transmitting/receiving units 111, 11...").
The motivation for claim 12 was shown previously in claim 7.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Mansour, as applied to claim 1 above, and in further view of Coviello et al. (US 20150224346 A1, published August 13, 2015 with a priority date of September 13, 2013), hereinafter referred to as Coviello. 
Regarding claim 8, Bercoff in view of Mansour teaches all of the elements as disclosed in claim 1 above. 
Bercoff in view of Mansour does not explicitly teach wherein, at the operation of applying, the statistical analysis is chosen among a principal component analysis, a singular value decomposition, and an independent component analysis. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff in view of Mansour, by using singular value decomposition, as disclosed by Coviello. One of ordinary skill in the art would have been motivated to make this modification in order to determine the weighting applied to each element in the array to limit the effect of side lobes, and for the sparse array to construct multiple sub-images and combine into the final image, which then provides the same weighting variability as a fully filled array, as taught in Coviello (see pg. 4, col. 1, para. 0048). 
Furthermore, regarding claim 9, Coviello further teaches wherein the operation of applying the statistical analysis comprises estimating the conjugated product between pairs of observations (see pg. 5, col. 1, para. 0053, lines 4-7 — "...so we have the weight vector pairs for each sub-image, and the sub-image value for the pixel is computed...Eq. (9).” In the equation, * denotes the complex conjugate).
The motivation for claim 9 was shown previously in claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Mansour, as applied to claim 1 above, and in further view of Walker et al. (US 20090304246 A1, published December 10, 2009 with a priority date of May 15, 2008), hereinafter referred to as Walker. 
Regarding claim 10, Bercoff in view of Mansour teaches all of the elements as disclosed in claim 1 above. 

Whereas, Walker, in the same field of endeavor, teaches wherein the operation of applying the statistical analysis comprises calculating an estimate of the covariance of the observations (see pg. 7, para. 0132 - "An alternative approach to computing principal components, which is used in the present invention, is a linear algebra approach called the covariance method. Given that the covariance matrix of the mean reduced ensemble of echo data is typically unknown, the sample covariance matrix, C (with dimensions [NxN]) can be computed..."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff in view of Mansour, by computing the covariance matrix of the signal received by the transducer, as disclosed by Walker. One of ordinary skill in the art would have been motivated to make this modification in order to find the signal of interest, such as the blood flow signal in a location of interest, and exclude all other signals, such as the surrounding tissue and undesired blood flow signals, as taught in Walker (see pg. 8, col. 1, para. 0134, lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (US 20140031689 A1, published January 30, 2014 with a priority date of July 27, 2012) discloses an ultrasound system utilizing a point spread function database to generate an image of the targeted object. 
Potocek et al. (US 20160013015 A1, published January 14, 2016 with a priority date of June 26, 2015)
Sumi et al. (US 20160157828 A1, published June 9, 2016 with a priority date of June 4, 2015) discloses using an ultrasound system generate the point spread function of a scatterer in an object. 
Flynn et al. (US 20180088220 A1, published March 29, 2018 with a priority date of April 1, 2015) discloses an ultrasound imaging system that rejects scattering from outside the desired field of view.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793